DETAILED ACTION

Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 6/14/2022. Claim 14 is cancelled, claims 1 and 11 are amended. Claims 1-13 and 15-20 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 9, 11-12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Patent Application Publication 2010/0211131), hereinafter Williams ‘131, in view of Scheiner (US Patent Application Publication 2011/0224750), hereinafter Scheiner.
Regarding claims 1 and 11, Williams ‘131 teaches a method of operating an implantable neurostimulation system and a non-transitory computer-readable storage medium having instructions stored thereon that are executable by a processor of an implantable neurostimulation system to cause the processor to perform operations (Williams ‘131, ¶[0002]; Williams ‘379, ¶[0019]), comprising: delivering a carotid baroreceptor stimulation (CBS) therapy to carotid baroreceptors of the patient (Williams ‘131, ¶[0008]), for the treatment of chronic heart failure (Williams ‘131, ¶[0008] , the recitation here makes it obvious that it would be useful not just for heart failure but also for chronic heart failure) with a pulse generator (Williams ‘131, ¶[0014]). Williams ‘131 does not specify a particular set of parameters that is suitable for CBS stimulation, but stimulation cannot occur without some kind of parameters, so the idea of parameters being used for a treatment is inherent. Williams ‘131 does not teach determining an activity level of the patient. Scheiner teaches a system for stimulating carotid baroreceptors (Scheiner, ¶[0019], ¶[0024]) that comprises determining an activity level of the patient (Scheiner, ¶[0067], ¶[0078], ¶[0088-0089]; in the embodiment with the carotid baroreceptor stimulation, the activity level is measured using blood pressure; in the alternate, the activity level may be detection that exercise is taking place, ¶[0086]). Since Scheiner teaches monitoring blood pressure (which involves patient activity, as explained in ¶[0086]) and discontinuing therapy if it is detected that the patient is starting to exercise, therefore it is no longer good to suppress heart rate and blood pressure (Scheiner, ¶[0086]), it would have been obvious to one having ordinary skill in the art to modify the set of parameters of the CBS therapy based on the determined activity level, in order to modify the patient’s heart rate in a manner that is clinically indicated for the patient’s physiology and lifestyle. In the modified Williams ‘131 invention, Scheiner teaches monitoring blood pressure (which involves patient activity, as explained in ¶[0086]) and temporarily suspending delivery of the CBS therapy during a period of increased activity level of the patient (Scheiner, ¶[0086]). The temporary nature of the pause in therapy of Scheiner’s invention is self-evident, because as demonstrated in Fig. 6, for example, there is no final end point to the stimulation. Every box indicating ceasing delivery of electrical stimulation always has an arrow entering into another loop that eventually involves resuming stimulation if it is therapeutically required. It would have been obvious to one having ordinary skill in the art to temporarily suspend delivery of the CBS therapy during a period of increased activity level of the patient so not to harm the patient when their heart rate is naturally higher due to physical exercise. Williams’131 invention because it could be harmful to suppress the heart rate of the patient at a time when the patient is detected to be exercising.
Regarding claims 2 and 12, Williams ‘131 describes the invention as being used for controlling heart rate (Williams ‘131, ¶[0007-8]). Williams ‘131 does not expressly teach detecting subcutaneous ECG signals and detecting a change in heart rate in response to the stimulation. Scheiner teaches that stimulation may be delivered in response to feedback from sensors on the implant, and these parameters may include heart rate measured by ECG on implanted leads (Scheiner, ¶[0035]). Scheiner teaches that the IMD and leads are subcutaneous, therefore the ECG signals are subcutaneous (Scheiner, ¶[0022], the IMD is subcutaneous, therefore its sensing leads are also subcutaneous, ¶[0028]). Scheiner further teaches determining, based on the ECG signals, a change in a heart rate in response to the CBS therapy (Scheiner, ¶[0067]). It would have been obvious to use the teachings of Scheiner to modify the teachings of Williams ‘131 because although the two Williams references hint at the feedback mechanism described by Scheiner, they do not give sufficient detail to make a device with such a feedback mechanism.  
Regarding claims 4 and 16, Williams ‘131   teaches delivering the CBS therapy comprises delivering the CBS therapy via a CBS electrode assembly electrically coupled to the carotid baroreceptors (Williams ‘131, Fig. 10C, ¶[0056]).  
Regarding claims 5 and 17, Williams ‘131 teaches that the VNS electrode assembly and the CBS electrode assembly are provided on a cuff portion of a lead assembly, the cuff portion configured to wrap around both the vagus nerve and a carotid artery (Williams ‘131, Fig. 10C, ¶[0056]).  
Regarding claims 9 and 19, Williams ‘131 teaches delivering a vagus nerve stimulation (VNS) therapy to a vagus nerve of a patient (Williams ‘131, ¶[0007-8], ¶[012]) for the treatment of chronic heart failure (Williams ‘131, ¶[0007]), according to a second set of parameters with a pulse generator (Williams ‘131, ¶[0007]).  Vagus nerve stimulation may be delivered with a VNS subsystem comprising VNS stimulation circuitry, and CBS stimulation provided with a CBS subsystem comprising CBS stimulation circuitry (Williams ‘131, ¶[0057], Fig. 10c). In Williams ‘131’s teaching, the carotid baroreceptors may alternately be activated through mechanical instead of electrical energy (Williams ‘131, ¶[0075]); Williams ‘131 implies, but does not expressly teach, that separate subsystems stimulate different bodily structures (Williams ‘131, ¶[0013-0014], ¶[0048], ¶[0057]). Williams ’131 does not expressly teach that the vagus nerve is stimulated with different parameters than the carotid baroreceptors, or that the VNS and CBS operate according to different parameters, though this would have been obvious to one having ordinary skill in the art, given Williams ‘131’s teaching that various components may be used with different types of stimulation to stimulate different structures (Williams ‘131, ¶[0078]). These differing types of stimulation imply different stimulation subsystems of the pulse generator and different sets of stimulation parameters. It would have been obvious to one having ordinary skill in the art to deliver VNS stimulation with different parameters than CBS stimulation, in order to accommodate two different bodily structures, which can be expected to be providing different feedback to the implanted sensors, and which operate differently from one another.

Claims 3, 6, 13, 15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘131, in view of Scheiner, further in view of Kieval et al. (US Patent Application Publication 2005/0154418), hereinafter Kieval ‘418.
Regarding claims 3 and 13, in the modified Williams ‘131 invention, Scheiner teaches monitoring blood pressure (which involves patient activity, as explained in ¶[0086]) and discontinuing therapy if it is detected that the patient is starting to exercise, therefore it is no longer good to suppress heart rate and blood pressure (Scheiner, ¶[0086]). The modified Williams ‘131 invention does not teach estimating when the patient is in a sleep state. Kieval ‘418 teaches a CBS stimulation system that comprises  determining the activity level of the patient (Kieval ‘418, ¶[0016], sensing physiological or neurological activity), and this determination further comprises estimating when the patient is in a sleep state (Kieval ‘418, ¶[0018], sensing pre-awakening behavior, which means the patient has been sensed to be asleep; ¶[0021]); and modifying the set of parameters of the CBS therapy when the patient is estimated to be in the sleep state (Kieval ‘418, claims 31-32, ¶[0013], activate baroreflex stimulation system to improve or cause sleep). Kieval ‘418 teaches sensing physiological information, and using this sensor data to activate, deactivate, or modulate the baroreflex activation device (Kieval ‘418, ¶[0061]), and modulation of the baroreflex activation device may constitute changing energy or power levels, for example (Kieval ‘418, ¶[0071-0077]), or changing pulse current or duration (Kieval ‘418, ¶[0080-0081]), with the intent of achieving a desired and sustained therapeutic result. It would have been obvious to one having ordinary skill in the art to detect sleep and modify the CBS therapy parameters in the modified Williams’131 invention because it could be harmful to suppress the heart rate or blood pressure of the patient at a time when these are already low for another reason; in addition, as taught by Kieval ‘418, if the device is intended to improve or extend the patient’s sleep, baroreflex stimulation may be used for that too, and some amount of sensing and adjustment is needed to maintain the desired therapeutic result.
Regarding claims 6, 15, and 18, Williams ‘131 teaches that CBS therapy comprises delivering electrical stimulation via a first CBS electrode assembly coupled to a first carotid baroreceptor region (Williams ‘131, ¶[0057], Fig. 10c). Williams ‘131 does not expressly teach more than one CBS stimulation site. Kieval ‘418 teaches that more than one CBS stimulation site may be used, that is, delivering bilateral CBS therapy (Kieval ‘418, ¶[0063], left and/or right means it may be bilateral), electrical stimulation, via a first CBS electrode assembly electrically coupled to a first carotid baroreceptor region and delivering electrical stimulation via a second CBS electrode assembly electrically coupled to a second baroreceptor region (Kieval, ¶[0083]). It would have been obvious to one having ordinary skill in the art to use two electrode assemblies with two different baroreceptor regions, electrically coupled to each region, in order to most effectively use the various available anatomical sites.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘131, in view of Scheiner, further in view of Kieval ‘418, further in view of Burnes et al. (US Patent Application Publication 2010/0114203), hereinafter Burnes ‘203.
Regarding claims 7-8, Williams ‘131 teaches that CBS therapy comprises delivering electrical stimulation via a first CBS electrode assembly coupled to a first carotid baroreceptor region (Williams ‘131, ¶[0057], Fig. 10c). Williams ‘131 does not expressly teach more than one CBS stimulation site. Kieval ‘418 teaches that more than one CBS stimulation site may be used, that is, delivering bilateral CBS therapy (Kieval ‘418, ¶[0063], left and/or right means it may be bilateral), via a first CBS electrode assembly electrically coupled to a first carotid baroreceptor region  and provided at a distal end of a first CBS lead portion (Kieval, ‘418, Figs. 22 E and 22F, Fig. 29). Kieval teaches delivering electrical stimulation via a second CBS electrode assembly electrically coupled to a second baroreceptor region (Kieval, ¶[0083], Fig. 29). Kieval does not expressly teach bilateral CBS therapy using the first CBS lead portion and the second CBS lead portion coupled to a bifurcated portion of a lead assembly. Burnes ‘203 teaches an implantable neurostimulation system (Burnes ‘203, Fig. 1), comprising: a pulse generation module comprising a control system (Burnes ‘203, ¶[0051], ¶[0058]) that may have multiple leads, enabling it to stimulate multiple parts of the patient’s anatomy (Burnes ‘203, ¶[0058]). Burnes ‘203’ invention may stimulate carotid baroreceptors (Burnes ‘203, ¶[0063]), which implies a carotid baroreceptor stimulation (CBS) subsystem. Burnes ‘203 teaches that the first lead assembly comprises a bifurcated portion that may couple to two leads (Burnes ‘203, ¶[0133]), and that this lead assembly is coupled to the pulse generation module. It would have been obvious to one having ordinary skill in the art to modify the modified Williams ‘131 invention by incorporating Burnes ‘203’s bifurcated lead assembly, with a first CBS lead portion coupled to a bifurcated portion of a first lead assembly, and a second CBS lead portion coupled to a bifurcated portion of a second lead assembly, in order to provide effective structure for intravascular CBS stimulation at bilateral sites.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘131, in view of Scheiner, further in view of Williams et al. (US Patent Application Publication 2007/0255379), hereinafter Williams ‘379. 
Regarding claims 10 and 20, Williams ‘131 does not expressly teach that the CBS and VNS are stimulated simultaneously. Williams ‘379 teaches that in electrode stimulation systems with multiple leads or arrays, the stimulation may be provided simultaneously or sequentially (Williams ‘379, ¶[0039-0041]). It would have been obvious to one having ordinary skill in the art to provide at least a portion of the CBS therapy using the CBS subsystem during a same time during which at least a portion of the VNS therapy is provided using the VNS subsystem, because this therapeutic variant would have been obvious to try by one having ordinary skill in the art, given the common nature of systems using simultaneous stimulation of multiple structures.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Scheiner does not teach a temporary pause to therapy when exercise is detected, Scheiner’s flow charts do not show any permanent pauses whatsoever, short of removing the device. As demonstrated in Fig. 6, for example, there is no final end point to the stimulation. Every box indicating ceasing delivery of electrical stimulation always has an arrow entering into another loop that eventually involves resuming stimulation if it is therapeutically required. It would be ridiculously dangerous to a patient’s health if an IMD neurostimulator, implanted to treat a patient’s health condition, were to discontinue therapy because the patient was detected to exercise, and then never resume therapy again – ever, regardless of the patient’s condition. Scheiner teaches no embodiments in which stimulation is permanently discontinued, short of removing the entire device.  It is therefore clear that suspension of the therapy is only temporary for the duration of the activity, in the case of pausing the therapy for exercise, as in other cases where therapy may be paused for various other reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Erin M Piateski/                                                                                     Primary Examiner, Art Unit 3792